Citation Nr: 1445501	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  

2. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to October 1970, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 and January 2012 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated appeals of denials of service connection for a right arm condition, for a frontal lobe lesion secondary to a gunshot wound, and for depression, but did not perfect the appeals by filing a timely substantive appeal.  He also initiated an appeal of a denial of service connection for tinnitus; a February 2014 rating decision granted that claim.  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's proposed theory of entitlement to the benefits sought is one of presumptive service connection based on an allegation of exposure to herbicides in Korea.  He alleges that he was exposed to herbicides (to include Agent Orange) while serving as a wireman in Korea when he worked on telephone communication wires in various areas along the demilitarized zone (DMZ).  

The United States Department of Defense has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 through August 1971.  38 C.F.R. § 3.307(a)(6)(iv); M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The Veteran's service personnel records (SPRs) show that he was stationed in Korea from September 1969 to October 1970, that his military occupational specialty was Wireman and Grader Operator, and he was assigned to B Company and the Headquarters and Headquarters Company of the 44th Engineer Construction Battalion.  His SPRs do not show that he was assigned to a unit that has been recognized as having served in the DMZ when Agent Orange was sprayed there.  Therefore, to substantiate his claim the evidence must affirmatively show that he served at (was in) the DMZ (during a period contemporaneous with defoliant spraying).  

As the Veteran is alleging that his duties during his active service in Korea from September 1969 to October 1970 involved frequent work along the DMZ, determining whether the various areas he alleges he worked in, are in fact, in or near the DMZ is critical to establishing entitlement to consideration under the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv), and may be dispositive of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify, including with the JSRRC, the Veteran's claimed exposure to herbicides.  Arrange for exhaustive development to conclusively determine whether or not the Veteran's duties while serving in Korea may reasonably be found to have involved work in the areas alleged and whether those locales are at the Korean DMZ (or are so located as to have required travel in the DMZ to be reached).  

* Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his service in Korea from September 1969 to October 1970.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

* The information specifically sought is:  Would a wireman's/grader operator's (from the units to which the Veteran was assigned in Korea) work in the areas the Veteran identifies have involved travel in/through the DMZ?  

If further information from the Veteran is required for this development to be completed, he must assist in this matter by providing such information.  If any requested records are unavailable, or the search for such records yields negative results, it should be so noted in the record, along with an explanation for the negative result.  

2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought are denied the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

